PUBLISHED ORDER POSTPONING EFFECTIVE DATE OF SUSPENSION AND SETTING DEADLINE FOR RESPONSE TO MOTION TO RECONSIDER

By order dated September 7, 2012, this Court entered an order suspending Respondent from the practice of law in this state for a period of not less than six months, without automatic reinstatement, beginning October 19, 2012.
On October 10, 2012, Respondent filed a “Petition to Stay Execution of Disciplinary Action and Motion to Reconsider.”
The Court now postpones the effective date of Respondent’s suspension to November 26, 2012.
The Court further orders that any response by the Commission to Respondent’s motion to reconsider be filed no later than November 5, 2012. No extensions of time or additional briefing shall be allowed.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.
All Justices concur.